Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Alyssa R. Eckerly on 12/29/2021.

The application has been amended as follows: 
In claim 1, change “sulfuring acid” to ---sulfuric acid---.
In claim 6, change “The process of claim 3” to ---The process of claim 4---
In claim 16, change “The process of claim 14” to ---The process of claim 15---
In claim 17, change “sulfuring acid” to ---sulfuric acid---.


Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C. 112 rejections are withdrawn:
Claims 1-17 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor
The Applicant’s amendments to claims 1 and 17 necessitated the above withdrawals.  All arguments drawn to these rejections are now considered moot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It appears that separating the calcium malonate crystals of at least 10 microns in diameter from fermentation broth then generating dissolved malonic acid and calcium sulfate crystals by adding sulfuric acid to those calcium malonate crystals is not taught in the art.  The closest prior art was the Applicant’s own work (Dietrich, US 2016/0177345, in IDS 5/14/19) in combination with Kawamura (US 2016/0207868, in IDS 5/14/19).  Dietrich does not teach the separation and generating dissolved malonic acid and calcium sulfate crystals. While Kawamura does teach using sulfuric acid to a fermentation liquid to dissolve lactic acid and produce calcium sulfate crystals (Example 1 and Comparative Example 1), there is no clear motivation to apply this technique to malonic acid/malonate. In addition, neither reference gives sufficient motivation to separate out crystals that are 10 microns or larger from the fermentation broth prior to generating the malonic acid and calcium sulfate crystals. 
	It is noted that CN 111620774 appears to teach a similar method of using sulfuric acid to dissolve then recover malonic acid as claimed (Contents of the Invention, Steps (1)-(2)).  However this Application was not published until 9/4/2020, which is after the Applicant’s filing date.

	

	In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699